           Case 5:19-cv-06151-SVK Document 55 Filed 02/21/20 Page 1 of 9



1    Thomas R. Kreller (CA 161922)
     TKreller@milbank.com
2    Linda Dakin-Grimm (CA 119630)
     LDakin-grimm@milbank.com
3    Andrew B. Lichtenberg (pro hac vice)
     ALichtenberg@milbank.com
4    Katherine Kelly Fell (pro hac vice)
     KFell@milbank.com
5    MILBANK LLP
     2029 Century Park East, 33rd Fl.
6    Los Angeles, CA 90067
     Telephone:    424-386-4000
7    Facsimile:    213-892-4704

8    Andrea Ramos (CA 162531)
     aramos@swlaw.edu
9    Clinical Professor of Law
     Director of Immigration Law Clinic
10   Southwestern Law School
     3050 Wilshire Boulevard
11   Los Angeles, CA 90010
     Telephone:     213 738-7922
12   Facsimile:     213 738-5751
     Attorneys for Plaintiffs
13

14

15                                 UNITED STATES DISTRICT COURT

16                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

17
      A.O., A.S.R, L.C., R.M., and I.Z.M., on behalf     Case No. 5:19-CV-06151-SVK
18    of themselves and all others similarly situated,

19                       Plaintiffs,                     PLAINTIFFS’ SUPPLEMENTAL
                                                         BRIEF IN SUPPORT OF MOTION FOR
20    v.                                                 PRELIMINARY INJUNCTION
21    KENNETH T. CUCCINELLI, Acting                      Date: TBD
      Director, U.S. Citizenship and Immigration         Time: TBD
22
      Services, KEVIN K. MCALEENAN, Acting               Ctrm: 6
23    Secretary, U.S. Department of Homeland
      Security, ROBERT COWAN, Director,                  Action Filed: September 27, 2019
24    National Benefits Center, U.S. Citizenship and
      Immigration Services, UNITED STATES
25    DEPARTMENT OF HOMELAND
      SECURITY, and UNITED STATES
26
      CITIZENSHIP AND IMMIGRATION
27    SERVICES.

28                       Defendants.


                            SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR PRELMINARY INJUNCTION
           Case 5:19-cv-06151-SVK Document 55 Filed 02/21/20 Page 2 of 9



 1           I.     INTRODUCTION
 2         Defendants concede that it was wrong to deny Plaintiffs’ SIJS petitions on the ground that the
 3 California juvenile court did not have the authority to reunify Plaintiffs with their parents. Courts
 4 across the country agree and have enjoined Defendants from imposing the reunification-authority
 5 requirement in at least four recent similar actions. Yet Defendants oppose Plaintiffs’ motion for
 6 preliminary relief here. Instead, Defendants propose that they be permitted to voluntarily remedy the
 7 harm they caused to class members, but without any legal ramifications if they fail to do so. This is
 8 insufficient to address the risk of grave, irreparable harm to Plaintiffs.
 9         Neither the resolution of Named Plaintiffs’ claims, nor the J.L. settlement agreement, nor the
10 voluntary cessation of the reunification-authority requirement, moots this action. In the class action
11 context, named plaintiffs whose individual claims have been mooted can continue to adequately
12 represent absent class members. Contrary to Defendants’ representations, the J.L. settlement
13 agreement does not provide legal relief to class members here. Finally, Defendants’ voluntary
14 cessation of the reunification-authority requirement does not help class members whose petitions
15 have already been denied pursuant to the ultra vires policy, and in any event is an insufficiently
16 permanent action by Defendants to moot the claims of individuals with pending petitions.
17         The class here has too much at stake to rely on a non-binding representation by Defendants’
18 counsel, even if made in good faith, that Defendants will right their wrongs. Plaintiffs need this
19 Court to intervene to protect the class from irreparable harm while the parties litigate this action.
20           II. ARGUMENT
21                  A. Defendants Misapprehend or Misrepresent the J.L. Settlement Agreement
22           Defendants’ supplemental brief does not accurately represent the J.L. settlement agreement
23 or its effect (or lack thereof) on the claims alleged here. The J.L. class is defined as “[c]hildren who
24 have received or will receive guardianship orders pursuant to California Probate Code § 1510.1(a)
25 and who have received or will receive denials of their SIJ status petitions” due to the reunification-
26 authority requirement. See J.L. v. Cissna, 2018-cv-04914 (N.D. Cal.), Dkt. 211-2, Ex. A (“J.L.
27 Settlement”) at 3 (emphasis added). In contrast, the A.O. proposed class is “California children who
28 have been declared dependent on a juvenile court under Section 300 of the California Welfare

                                                       -1-
                            SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR PRELMINARY INJUNCTION
           Case 5:19-cv-06151-SVK Document 55 Filed 02/21/20 Page 3 of 9



 1 and Institutions Code and who have received or will receive denials of their SIJS petitions” due to
 2 the reunification-authority requirement. Dkt. No. 1 ¶ 75 (emphasis added).
 3           The J.L. “class list” is somewhat of a misnomer. That list is simply a USCIS list “of
 4 individuals who were between 18- and 21-years old on the date of filing of their SIJ petition and
 5 included a California residence on their petition.” J.L. Settlement at 3. The list “may be both
 6 overinclusive and underinclusive” of J.L. class members. Id. The substantive relief in the J.L.
 7 settlement agreement applies only to J.L. class members and does not apply to non-class members
 8 appearing on the class list (or otherwise). See, e.g., J.L. Class Notice, A.O. Dkt. No. 31-2 at 4 (“The
 9 Settlement Agreement requires USCIS to adjudicate SIJ petitions for Class Members in accordance
10 with the [law and settlement terms]” (emphasis added)). 1 Contrary to Defendants’ supplemental
11 brief and the Robinson Declaration, there is no legal entitlement to relief in the J.L. settlement
12 agreement for A.O. class members. 2 Defendants’ argument that A.O. class claims are mooted by the
13 J.L. settlement, or in the alternative, that the A.O. class cannot establish requisite risk of harm, thus
14 has no factual or legal basis.
15                   B. The Named Plaintiffs Can Represent the Class
16                            1. The Law Governing Mootness in Class Actions Is Different
17           In the class action context, mooting of an individual named plaintiff’s claim does not moot
18 the class claims nor does it require substitution of class representatives. In Sosna v. Iowa, the United
19 States Supreme Court recognized that while there must be a live controversy at the time of review,
20 “[t]he controversy may exist [ ] between a named defendant and a member of the class represented
21 by the named plaintiff, even though the claim of the named plaintiff has become moot.” 419 U.S.
22 393, 402 (1975). In County of Riverside v. McLaughlin, the Supreme Court applied this principle
23 where “the class was not certified until after the named plaintiffs’ claims had become moot.” 500
24
     1
       See also J.L. Settlement at 9 (providing relief for “all possible Class Members identified on the Class List”);
25
     J.L. Class Notice at 3 (“[Y]ou are part of the Class covered by the Settlement and participating in this lawsuit
26   if you received a guardianship order from the California Probate Court [between ages 18 and 21] and [your
     SIJ petition was negatively adjudicated on reunification authority grounds].”).
27
     2
       Compare Robinson Decl. ¶ 9 (“[B]ecause the A.O. class is subsumed within the J.L. Class List, the SIJ
     petitions of the putative class members in this case will all be adjudicated on or before June 15, 2020”) with
28   J.L. Settlement at 9 (“Within 180 days of [December 18, 2019], Defendants will adjudicate the SIJ petitions
     for all possible Class Members identified on the Class List.” (emphasis added)).

                                                           -2-
                              SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR PRELMINARY INJUNCTION
           Case 5:19-cv-06151-SVK Document 55 Filed 02/21/20 Page 4 of 9



1
     U.S. 44, 52 (1991). The Ninth Circuit recognizes that a named plaintiff whose individual claim is
2
     mooted may retain an interest in the matter that satisfies Article III, including “a private-attorney-
3
     general-like interest in having a class certified if the requirements of Rule 23 are met.” Pitts v.
4
     Terrible Herbst, Inc., 653 F.3d 1081, 1090 (9th Cir. 2011).
5
            None of the cases relied on by Defendants to argue that this case is moot are in the class
6
     action context. See Defs.’ Supp. Br. at 3 (citing Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67
7
     (1983); NAACP., Western Region v. City of Richmond, 743 F.2d 1346, 1352 (9th Cir. 1984); Murphy
8
     v. Hunt, 455 U.S. 478 (1984); North Carolina v. Rice, 404 U.S. 244 (1971); Rosemere
9
     Neighborhood Ass'n v. U.S. Envtl. Prot. Agency, 581 F.3d 1169 (9th Cir. 2009)). In fact, in Murphy,
10
     where a petitioner’s pretrial detention claim was found moot, the Supreme Court indicated that
11
     petitioner’s claim may have survived if he had “sought to represent a class” rather than bringing an
12
     individual action. 455 U.S. at 482. Moreover, in NAACP and Rosemere, the court found the claims
13
     justiciable because of mootness exceptions. See NAACP, 743 F.2d at 1353-54; Rosemere, 581 F.3d
14
     at 1175.
15
            A class action is not mooted and class representatives need not be substituted in cases, like
16
     here, that are “capable of repetition yet evading review,” including where “it is certain that other
17
     persons similarly situated” will suffer the harm. Gerstein v. Pugh, 420 U.S. 103, 110, n. 11 (1975)
18
     (involving a pretrial detention claim that was “by nature temporary”). Courts find a mootness
19
     exception when inherent time sensitivity prevents review of the claim as well as when claims are
20
     mooted “by virtue of the defendant’s litigation strategy.” Davis v. United States, No. 16-CV-06258-
21
     TEH, 2017 WL 1862506, at *2 (N.D. Cal. May 9, 2017). Where defendants attempt to avoid a class
22
     action by “picking off the named plaintiffs, the class claims are ‘inherently transitory’ and evade
23
     review . . . .” Chen v. Allstate Ins. Co., 819 F.3d 1136, 1143 (9th Cir. 2016); see also Wagafe v.
24
     Trump, No. C17-0094-RAJ, 2017 WL 2671254, at *15 (W.D. Wash. June 21, 2017) (warning
25
     defendants against “purposely and strategically adjudicating Plaintiffs’ applications as they are
26
     added as named Plaintiffs”). In these circumstances, courts apply “the relation back doctrine” and
27
     consider whether the plaintiff’s claim was live at the time of filing. Pitts, 653 F.3d at 1090.
28

                                                       -3-
                            SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR PRELMINARY INJUNCTION
             Case 5:19-cv-06151-SVK Document 55 Filed 02/21/20 Page 5 of 9



 1             This case fits squarely within the extensive precedent holding that the mooting of a named
 2 plaintiff’s claim does not moot the class action. First, the Named Plaintiffs’ claims here were
 3 mooted by Defendants’ litigation strategy. As discussed above, Defendants’ position that Named
 4 Plaintiffs’ petitions were approved in the “normal course of implementing the J.L. settlement
 5 agreement,” Defs.’ Supp. Br. at 3, is inconsistent with Defendants’ obligations under the J.L.
 6 settlement. Additionally, the timing of the Named Plaintiffs’ approvals seems to coincide with
 7 intervention by counsel in this matter. Plaintiffs’ counsel provided Defendants’ counsel with Named
 8 Plaintiffs’ names and alien registration numbers on December 16, 2019. Lichtenberg Decl., Ex. A.
 9 On January 8, Defendants’ counsel informed Plaintiffs’ counsel that the Named Plaintiffs’ SIJ
10 petitions had been approved. Id., Ex. B. In a January 9 update to the court, Defendants again made
11 this representation and Plaintiffs stated the update was “unsupported by evidence.” See Dkt. No. 42.
12 On January 9, Defendants’ counsel sent Plaintiffs’ counsel copies of Named Plaintiffs’ approval
13 notices. Lichtenberg Decl., Ex. C. Four out of five of the approval notices were dated January 9,
14 2020—the day after Defendants’ counsel stated that the petitions had been approved. Id.
15 Considering this record, the more reasonable inference is that Named Plaintiffs’ petitions were
16 specifically flagged for review in connection with this litigation, rather than approved under an
17 agreement to which Named Plaintiffs are neither parties nor beneficiaries.
18             Second, this case presents a situation where absent class members would be required to file
19 “lawsuit after lawsuit, only to see [their] claims mooted before they can be resolved.” Pitts, 653
20 F.3d at 1090. The putative class includes individuals whose SIJS petitions were already denied on
21 reunification-authority grounds. See Dkt. No. 1 ¶ 75. The J.L. settlement agreement does not
22 provide for readjudication of these individuals’ denials. Nor does the purported abandonment of the
23 reunification-authority requirement help these individuals, as the new guidance applies only to
24 “pending and future petitions.” See Oct. 15, 2019 USCIS press release, Dkt. No. 31-1. If the court
25 dismisses this action as moot, absent class members will be required to re-file this litigation in order
26 to obtain relief. 3 This would not be a just or efficient outcome.
27
     3
         While Plaintiffs’ counsel is aware of absent class members who may be able serve as substitute class
28 representatives, counsel should not be required to substitute these individuals for the current Named Plaintiffs.
                                                                                                     (Footnote continued)


                                                           -4-
                               SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR PRELMINARY INJUNCTION
           Case 5:19-cv-06151-SVK Document 55 Filed 02/21/20 Page 6 of 9



 1                            2. The Voluntary Cessation Exception Applies
 2           Defendants assert that this case is moot because the government “took corrective action
 3 independent of this litigation when it discontinued the reunification authority requirement . . . .”
 4 Defs.’ Supp. Br. at 3-4. This assertion is incorrect. First, as discussed above, the discontinuation of
 5 the ultra vires policy for “pending and future petitions” has no effect on A.O. class members whose
 6 petitions have already been denied. Dkt. No. 31-1. Second, for class members whose petitions are
 7 pending, the “voluntary cessation” exception to mootness applies. As shown by Defendants’ own
 8 cited authority, “[a] defendant claiming that its voluntary compliance moots a case bears the
 9 formidable burden of showing that it is absolutely clear the allegedly wrongful behavior could not
10 reasonably be expected to recur.” McCormack v. Herzog, 788 F.3d 1017, 1025 (9th Cir. 2015). In
11 McCormack, the Ninth Circuit explained that while statutory change might moot a claim, “[a]n
12 executive action that is not governed by any clear or codified procedures cannot moot a claim.” 788
13 F.3d at 1025. McCormack further reasoned that the voluntary cessation exception applied because
14 defendant “never repudiated the statute as unconstitutional, and he did not cease McCormack’s
15 prosecution because he believed the prosecution was unlawful.” Id.
16           Here, the Adopted Decision that Defendants cite in support of their argument does not reflect
17 the kind of “entrenched” or “permanent” change that courts require to moot a claim. See id. In fact,
18 in USCIS’s release, USCIS stated that it “acknowledges the potential for reliance interests; however,
19 these three adopted AAO decisions do not create legally binding rights or change substantive
20 requirements.” Dkt. No. 31-1 at 3 (emphasis added). Defendant Cuccinelli’s comments in the
21 release further indicate that he believes the reunification-authority requirement is lawful, calling the
22 ability to impose a reunification authority requirement a “loophole[] in the SIJ program” that could
23 only be addressed by Congress. Id. at 2. Defendants continue to refuse to acknowledge the policy is
24 ultra vires, notwithstanding the fact that it has been rejected by courts across the country. See J.L. v.
25 Cissna, 341 F. Supp. 3d 1048 (N.D. Cal. 2018); R.F.M. v. Nielson, 365 F. Supp. 3d 350 (S.D.N.Y.
26
     Defendants would simply conduct an ad hoc readjudication of those individuals’ claims as well. Plaintiffs’
27   counsel’s ability to identify successive class representatives, without the benefit of USCIS’s records, only
     goes so far. Putting the onus on Plaintiffs’ counsel to identify all absent class members in order to obtain ad
28   hoc, individualized relief from Defendants undermines the concept of a class action. See Pitts, 653 F.3d at
     1091 (permitting defendants to pick off named plaintiffs would “contravene Rule 23’s core concern”).

                                                           -5-
                              SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR PRELMINARY INJUNCTION
           Case 5:19-cv-06151-SVK Document 55 Filed 02/21/20 Page 7 of 9



 1 2019); Moreno Galvez v. Cuccinelli, 387 F. Supp. 3d 1208 (W.D. Wash. 2019); W.A.O. v.
 2 Cuccinelli, No. 19-cv-11696, 2019 WL 3549898 (D.N.J. July 3, 2019). Defendants cannot meet
 3 their heavy burden to show that voluntary compliance moots these claims.
 4                  C. Plaintiffs’ Request for Relief is Narrowly Tailored
 5           The relief requested in Plaintiffs’ motion for preliminary injunction is narrowly tailored.
 6 Although relief “must be narrowly tailored to remedy the specific harm shown,” “an injunction is not
 7 necessarily made over-broad by extending benefit or protection to persons other than prevailing
 8 parties in the lawsuit—even if it is not a class action—if such breadth is necessary to give prevailing
 9 parties the relief to which they are entitled.” Bresgal v. Brock, 843 F.2d 1163, 1170–71 (9th Cir.
10 1987). But more importantly, here, the preliminary relief requested here is not overbroad because it
11 seeks only to prevent adverse adjudicatory action and removals for putative class members. See
12 Pls.’ Mot. for Preliminary Injunction, Dkt. No. 10, at 31 (“Mot.”).
13           Defendants’ primary concern seems to be that Plaintiffs’ requested notice provision would
14 require notice of adverse adjudicatory or enforcement action against class members even where such
15 action is unrelated to the reunification-authority requirement. See Defs.’ Supp. Br. at 7. However,
16 there is sound logic for this. For example, if the preliminary injunction is entered in this action, and
17 Defendants wrongfully remove a class member in violation of the injunction, it will be much more
18 difficult to remedy that situation than it would have been if the error had been discovered prior to
19 removal. The proposed notice provision will help Plaintiffs protect class members by allowing them
20 to inform Defendants, prior to removal, if Plaintiffs’ counsel believes the removal is a violation of
21 the preliminary injunction. It will also help Defendants avoid a contempt order for wrongfully
22 removing a class member and the extensive costs associated with returning the class member to the
23 United States, both of which have occurred in other similar matters. See J.L. Dkt. No. 249
24 (contempt finding); Ms. L. v. ICE, 18-cv-428 (S.D. Cal), Dkt. No. 456 (granting in part plaintiffs’
25 motion to return parents who were removed without their children to the United States). The notice
26 provision is thus a reasonable prophylactic measure designed to ensure proper implementation of the
27 preliminary injunction that benefits both parties.
28

                                                        -6-
                            SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR PRELMINARY INJUNCTION
           Case 5:19-cv-06151-SVK Document 55 Filed 02/21/20 Page 8 of 9



 1           A comparable notice provision has been implemented in at least two similar cases. See J.L.,
 2 Dkt. No. 49 at 28; W.A.O. v. Cuccinelli, No. 19-cv-11696, 2019 WL 3549898 (D.N.J. July 3, 2019),
 3 Dkt. No. 20 at 7 (“W.A.O. PI”). Indeed, in W.A.O, which involves a class whose SIJS petitions were
 4 denied on the grounds that a New Jersey family court lacked reunification authority, the preliminary
 5 injunction notice provision (which is currently in effect) is much more extensive than the one
 6 requested here: Defendants are required to provide “no less than 45 days’ notice” (compared to 14
 7 days here) before taking any adverse action against or removing “any named Plaintiff or other
 8 individual who filed an 18+ SIJS Petition” (compared to here, where the request is for class
 9 members only). W.A.O. PI at 7 (emphasis added). Defendants assert that “USCIS has met or
10 exceeded adjudication requirements in all pending class actions up until now,” including in W.A.O,
11 Defs.’ Supp. Br. at 6, which suggests similar relief could be implemented here.
12                  D. The Court Should Not Stay the Action
13           For the reasons discussed above, class members face the same irreparable harm today as they
14 did before approval of the J.L. settlement agreement. Mot. at 20-24. The J.L. settlement provides no
15 legal relief to A.O. class members. Even if Defendants intend to voluntarily readjudicate A.O. class
16 petitions by June 15, 2010, see Defs.’ Supp. Br. at 2, which is questionable given the express terms
17 of the J.L. settlement agreement, a preliminary injunction is necessary to protect the A.O. class while
18 they do so (and while final relief is litigated in this matter). Defendants’ request that they simply be
19 “trusted” to correctly adjudicate the petitions of the A.O. putative class members, see Defs. Supp. Br.
20 at 7, without any legal ramifications if they fail to do so, is inappropriate, particularly where
21 Defendants were recently held in contempt for failing to comply with a court order to protect
22 similarly situated individuals, see J.L. Dkt. No. 249. A preliminary injunction is still necessary to
23 protect the legal rights of the class. Considering the strength of Plaintiffs’ claims and the irreparable
24 harm that they face, preliminary relief is warranted here.
25           III.    CONCLUSION
26           For the foregoing reasons, pending adjudication on the merits, this Court should grant the
27 requested relief.
28

                                                       -7-
                            SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR PRELMINARY INJUNCTION
         Case 5:19-cv-06151-SVK Document 55 Filed 02/21/20 Page 9 of 9



1
     Dated: February 21, 2020              By: /s/ Linda Dakin-Grimm
2
                                           Attorneys for Plaintiffs
3
4                                          MILBANK LLP
                                           THOMAS R. KRELLER
5                                          LINDA DAKIN-GRIMM
                                           ANDREW B. LICHTENBERG
6                                          KATHERINE KELLY FELL
7                                          SOUTHWESTERN LAW SCHOOL
8                                          ANDREA RAMOS

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -8-
                         SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR PRELMINARY INJUNCTION
